United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, STEWARD STATION
POST OFFICE, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0021
Issued: March 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2017 appellant filed a timely appeal from a September 21, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has established a right foot sprain causally related to the
accepted April 14, 2017 employment incident.
FACTUAL HISTORY
On April 27, 2017 appellant, then a 25-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on April 14, 2017, she noticed a sharp pain in the bottom of her
right foot as she descended a flight of stairs while in the performance of duty. She provided an
April 14, 2017 narrative statement again claiming on that date that she ascended 14 steps to
1

5 U.S.C. § 8101 et seq.

deliver mail and, when descending the 14 steps, she noticed a very sharp pain in the center
bottom of her right foot with each stride.2 Appellant stopped work on April 17, 2017.
In support of her claim, appellant submitted notes dated April 14, 2017 from Dr. Anthony
Martinez, a Board-certified family practitioner, who diagnosed metatarsalgia, right foot, and
indicated that appellant was totally disabled.
In a report dated April 14, 2017, Dr. Martinez found that appellant recounted right foot
pain which occurred at work while she was walking. He noted that she “may have heard a pop.”
On physical examination Dr. Martinez found diffuse tenderness and swelling. He diagnosed
metatarsalgia, right foot and provided work restrictions through April 21, 2017. On April 21,
2017 Dr. Martinez noted that appellant developed foot pain at work after feeling a pop. He
repeated his diagnosis and recommended continuing light-duty work.
In a development letter dated May 10, 2017, OWCP requested additional factual and
medical evidence in support of appellant’s traumatic injury claim. It afforded her 30 days to
respond.
Appellant provided a note dated May 17, 2017 from Dr. Andrew Kolb, an osteopath,
which indicated that appellant was seeking treatment for a work injury after experiencing
significant intermittent right foot pain. Dr. Kolb diagnosed metatarsalgia, right foot. He
completed an attending physician’s report (Form CA-20) on June 4, 2017 and repeated his
diagnosis.
On May 26, 2017 Dr. William K. Fleming, an orthopedic surgeon, completed a duty
status report (Form CA-17) noting appellant’s history of walking down a flight of stairs and
injuring the bottom of her right foot. He diagnosed right foot pain and provided work
restrictions. On May 31, 2017 Dr. Fleming completed a Form CA-20 indicating that appellant
was walking at work when she heard a pop in her right foot on April 14, 2017. He again
diagnosed right foot pain and provided work restrictions.
By decision dated June 14, 2017, OWCP accepted that the April 14, 2017 incident
occurred as alleged, but denied the claim as appellant failed to provide evidence containing a
medical diagnosis in connection with the April 14, 2017 employment incident. It noted that the
diagnosis of pain was not compensable under FECA.
On June 26, 2017 appellant requested reconsideration. On June 21, 2017 Dr. Fleming
again completed a Form CA-20 and noted that appellant was walking at work when she heard a
pop in her foot on April 14, 2017. He diagnosed sprain of the right foot. Dr. Fleming indicated
by checking the box marked “yes” that he believed that appellant’s condition was caused or
aggravated by employment activity. He added, “Patient sprained her foot while walking at work
delivering mail.” Dr. Fleming also completed a narrative note on June 21, 2017 and diagnosed
right foot pain due to a sprain of the foot. He again noted that the pain in her foot was caused by
a sprain which was causally related to her initial injury.

2
The record indicates that appellant had previously filed four other traumatic injury claims from June 8, 2015
through December 14, 2016.

2

By decision dated September 21, 2017, OWCP modified its June 14, 2017 decision to
reflect that appellant had provided medical evidence diagnosing right foot sprain. However,
OWCP found that Dr. Fleming’s explanation of causal relationship between appellant’s accepted
employment incident and his diagnosis was insufficient to support appellant’s claim. OWCP
noted that the mere fact that the claimed injury occurred as she was walking while delivering
mail was insufficient to establish that the diagnosed foot sprain was a work-related injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 In order to
determine whether an employee actually sustained an injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.6 The second component is whether the employment incident
caused a personal injury.7 An employee may establish that an injury occurred in the performance
of duty as alleged, but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical opinion evidence.9 The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors

3

Supra note 1.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

5

20 C.F.R. § 10.5(ee).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

Id.; M.P., Docket No. 17-1221 (issued August 21, 2017).

8

Shirley A. Temple, 48 ECAB 404, 407 (1997); M.P., id.

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

identified by the employee.10 Neither the mere fact that a disease or condition manifests itself
during a period of employment nor the belief that the disease or condition was caused or
aggravated by employment factors or incidents is sufficient to establish causal relationship.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her right
foot sprain was causally related to the accepted April 14, 2017 employment incident.
Appellant filed a traumatic injury claim on April 27, 2017 alleging that on April 14, 2017
she injured her right foot descending stairs while performing her federal employment duties.
OWCP accepted that the April 14, 2017 incident occurred as alleged, but denied appellant’s
claim as she had not submitted rationalized medical opinion evidence sufficient to establish
causal relationship between her diagnosed medical condition and the April 14, 2017 incident.
Appellant initially submitted medical evidence from Drs. Kalb and Martinez relating
diagnoses of right foot pain and metatarsalgia, right foot. The Board has held that a symptom is
not a diagnosis and the mere diagnosis of “pain” does not constitute the basis for payment of
compensation.12 This medical evidence from Drs. Kalb and Martinez therefore lacks probative
value and is insufficient to establish appellant’s traumatic injury claim.
Medical evidence submitted to support a claim for compensation should reflect a correct
history of injury and should offer a medically-sound explanation of how the employment
incident caused or aggravated the diagnosed condition.13 Appellant did not submit the necessary
medical evidence to meet her burden of proof.
Beginning with his June 21, 2017 reports, Dr. Fleming clarified his diagnoses as right
foot sprain, an acceptable diagnosis under FECA. He also provided a history of injury noting
that appellant was walking at work when she heard a pop in her foot on April 14, 2017. The
Board notes that this history of injury differs from appellant’s claim that she experienced a sharp
pain in her foot while descending stairs. Dr. Fleming’s inconsistent history of injury limits the
probative value of his opinion.14 He indicated by checking the box marked “yes” that he
believed that appellant’s condition was caused or aggravated by employment activity. The Board
has held that an opinion on causal relationship which consists only of a physician checking a box
marked “yes” to a medical form report question on whether the claimant’s condition was related to
the history given is of little probative value. Without any explanation or rationale for the
conclusion reached, such report is insufficient to establish causal relationship.15 Dr. Fleming failed
10

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

Robert Broome, 55 ECAB 339 (2004); see also L.L., Docket No. 17-1764 (issued December 28, 2017).

13
S.H., Docket No. 17-1447 (issued January 11, 2018); D.D., Docket No. 13-1517 (issued April 14, 2014);
Michael S. Mina, 57 ECAB 379 (2006).
14

See S.L., Docket No. 16-0222 (issued August1, 2016).

15

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

4

to sufficiently explain how appellant’s diagnosed right foot sprain occurred, noting only that she
sprained her foot while walking at work delivering mail. Medical evidence that offers a
conclusion, but does not provide any rationalized medical explanation regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.16 While
Dr. Fleming provided a medical diagnosis of right foot sprain, he did not, however, provide any
rationalized explanation as to how physiologically the accepted incident would have caused
appellant’s diagnosed conditions.17
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.18 Appellant’s honest belief that the April 14, 2017
employment incident caused a right foot injury, however sincerely held, does not constitute
medical evidence sufficient to establish causal relationship.19 As she has failed to provide a
rationalized medical opinion sufficient to establish causal relationship between her claimed
injury and the accepted April 14, 2017 employment incident, she has failed to meet her burden of
proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that her right foot sprain was causally
related to the accepted April 14, 2017 employment incident.

16

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

17

See S.H., supra note 13; E.R., Docket No. 16-1634 (issued May 25, 2017).

18

See S.H., supra note 13; D.D., 57 ECAB 734 (2006).

19

See S.H., supra note 13; H.H., Docket No. 16-0897 (issued September 21, 2016).

5

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 22, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

